Citation Nr: 9915671	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April 7, 1988 to August 20, 1988.  She had additional service 
in the reserves, which ended in February 1996.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, denied the 
veteran's claim for service connection for a bilateral foot 
condition.  She timely appealed to the Board of Veterans' 
Appeals (Board). 

REMAND

The veteran received treatment (and a temporary limited duty 
profile) during her period of ACDUTRA in 1988 for a number of 
different conditions affecting her feet, including pes planus 
("flat feet" or "falling arches"), Achilles tendonitis, 
plantar fasciitis, possible tibial and calcaneal stress 
fractures, and generalized foot pain.  Her current problems 
center primarily around severe pronation of her heels, 
reportedly causing recurring pain, soreness and swelling in 
her feet.  The diagnoses that have been made since service, 
while receiving treatment from private doctors on several 
occasions during 1997, have varied.  They include bursitis, 
fasciitis, calluses ("corns"), pes planus, Achilles 
tendonitis, and chronic foot pain.  She also received, among 
other forms of treatment, custom molded orthotics in an 
effort to alleviate her symptomatology.  She alleges that her 
current foot problems are related to those she experienced in 
service.  

The Board acknowledges that there is no medical opinion of 
record supporting the appellant's assertions of a 
relationship between current foot problems and service.  
However, and notwithstanding the different in-service and 
post-service diagnoses, the Board finds that the symptoms are 
sufficiently similar, and that a medical opinion on the 
etiology of the current foot disabilities would be helpful in 
resolving the issue on appeal.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this claim is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA podiatry evaluation to obtain a 
medical opinion concerning the nature and 
etiology of her current foot disorders.  
The entire claims folder, containing all 
evidence pertinent to her appeal, and a 
complete copy of this REMAND, must be 
provided to, and be reviewed by, the 
examiner.

After examining the veteran (to include 
all appropriate tests and studies) and a 
comprehensive review of her claims file, 
the examiner should offer a written 
opinion addressing the following:  a) the 
nature and extent of all current foot 
conditions, including abnormal pronation 
of her heels, Achilles tendonitis, 
bursitis, fasciitis, corns, unresolving 
tibial and calcaneal stress fractures and 
pes planus, etc.; and b) whether it is at 
least as likely as not that any currently 
diagnosed foot disorder was incurred in 
or aggravated by the veteran's service in 
the military, to include prolonged 
physical activity associated with 
training.  The examiner must provide the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
citing, where necessary, to specific 
evidence in the record, in a typewritten 
report.

2.  The RO should review the examination 
report for compliance with the directives 
of this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Upon completion of the above 
development, and after undertaking and 
completing any additional development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for service connection for a bilateral 
foot condition.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

4.  If the benefits sought by the veteran 
are not granted to her satisfaction, she 
and her representative must be furnished 
a supplemental statement of the case 
(SSOC) and given an opportunity to submit 
written or other argument in response 
thereto, before the case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to ensure further development 
of the record; it is not the Board's intent to imply whether 
the benefits should be granted or denied.  The veteran need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

